UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED MAY 31, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √_ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √_ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√_No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes√_ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √_ As of November 30, 2011, the last day of the registrant’s most recent fiscal second quarter, the aggregate market value of the common stock held by non-affiliates was $25,035,852 based upon the closing sale price on November 30, 2011 of $2.50 per share. As of August 28, 2012, there were 30,067,741 shares of common stock outstanding. Documents incorporated by reference: NONE AMENDMENT NO. 1 This amendment is being filed in order to expand the disclosure in the following sections: · Item 1.“Business:Induction Lighting:Involvement of the PRC Government;” · Item 1.“Business:Induction Lighting:Marketing and Distribution;” · Item 1A.“Risk Factors:We currently benefit from the support of the PRC government…” · Item 6:“Management’s Discussion and Analysis of Financial Condition and Results of Operations.” · “Notes to Consolidated Financial Statements:Note 2:Revenue Recognition.” In addition, the report of the independent registered public accountant has been modified. None of the other information in this Report has been modified, nor has any effort been made to update the information presented.For more current information, readers should refer to the more current filings by Huayue Electronics, Inc. with the Securities and Exchange Commission. PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Huayue Electronics, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A of this Report, entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Huayue Electronics, Inc. is a Delaware corporation that, through a subsidiary, owns all of the registered capital of Changzhou Huayue Electronic Co., Ltd. (“Changzhou Huayue”).Changzhou Huayue was organized in 1999 under the laws of the People’s Republic of China (“PRC”).Changzhou Huayue is engaged in the businesses of developing, producing and selling two major product lines: ● high frequency induction lights, and ● electrolytic capacitors. While revenues in fiscal year 2012 (which ended on May 31, 2012) were split approximately 62-38 between these two business lines, we anticipate that our future growth will be derived primarily from the lighting business. Induction Lighting Changzhou Huayue was founded in November, 1999 as a corporation under the laws of the PRC by Mr.Shudong Pan.Initially, Changzhou Huayue was engaged in the business of developing, producing and selling electrolytic capacitors.In 2008, Changzhou Huayue’s management team decided to expand the company’s activities by entering the business of producing and selling high frequency induction lights.Towards this end, Changzhou Huayue built a production facility in Changzhou in 2009. High frequency induction lights represent the fourth generation of lighting products.The first three generations were incandescent lights, fluorescent lamps and energy-saving lights: ● The incandescent light bulb, invented by Thomas Edison in 1879, creates light by heating a filament inside the tube.The heat makes the filament white hot, producing visible light.Because light is created through heat, about 90% of the energy these lamps produce is in the form of heat or infrared radiation. 1 · In the early 20th Century, conventional fluorescent lights were patented.In these lamps, mercury vapor or another type of gas in the tube, when excited by an electrode, produces invisible ultraviolet light.These light waves hit the white powder coating on the inside of the tube, called phosphors, which then produces white visible light.This method of producing light is more energy efficient than incandescent lighting, producing only about 30% of the heat. · Energy-saving lamps, such as compact fluorescent lights, were developed to replace standard incandescent bulbs, producing the same amount of light with reduced power use and cost.However, the presence of electrodes in conventional fluorescent lights imposes many restrictions on lamp design and performance and limits lamp life. The fourth generation of lighting functions without electrodes.The theories behind the wireless transfer of power to lamps were articulated in the late 19th Century.In the early and mid-20th Century, these principles were applied to create designs for high frequency electrodeless lights.In the late 1960s, General Electric applied for patents on an electrodeless lamp and in 1994 announced the production of an electrodeless lamp that included an integrated ballast, which is the device that regulates the current flowing through the lamp to prevent overheating.The first Chinese version of an electrodeless lamp was produced in a lab in 1998, and low-frequency electrodeless lights were introduced in the PRC in 2003.In 2005, Zhejiang University developed high frequency electrodeless technology, greatly lowering the cost of induction lights, making them commercially practical. In contrast to traditional lamps, induction lights do not involve either filaments or electrodes, and no electrical connection goes on inside the glass tube.Instead, energy is transferred through the glass tube solely by electromagnetic induction.Power to create the light is transferred from outside the glass tube by means of a magnetic field.As with a conventional fluorescent lamp, the power excites mercury or a mercury alloy, producing ultraviolet light which hits the phosphors resulting in visible light. Internal induction lamps, which resemble the shape of incandescent lights, were developed first.The bulb contains inert gas, a pellet from a mercury amalgam or alloy, phosphors coating the interior, and a glass tube extending from bottom of the bulb to form a cavity.This test tube-like cavity contains an induction coil wound around a ferrite shaft.The inductor is excited by high frequency electric power from external ballast.This causes a magnetic field to penetrate the glass and excite the mercury atoms, which emit ultraviolet light.These waves are converted to visible light by the phosphor coating. In an external induction lamp, electromagnets are wrapped around a part of the tube.The tube contains mercury atoms which are provided by a pellet of mercury amalgam.High frequency energy from the ballast is sent through wires which are wrapped in a coil around a ferrite inductor.This creates a powerful magnetic force which excites the mercury atoms.As with the other forms of fluorescent lighting, the mercury emits ultraviolet light which hits the phosphors and produces visible light. 2 Following its entry into the induction lighting business, Changzhou Huayue obtained the required PRC government certificates and a patent for induction lamps in March, 2009.During the first half of 2010, the company met certification requirements for compliance with international and European Community standards.Changzhou Huayue participated in the drafting of three of the PRC National Induction Lighting Efficiency Standards and acted as the principal drafter of two of them.By 2011, we had acquired more than 60 patents in the PRC, 33 of which are currently in use. Changzhou Huayue produces both of the two major types of electromagnetic induction lamps: internal and external.We had initially focused on external lamps, but advances in our technology have enabled us to increasingly produce and promote internal induction lights. Advantages of Induction Lighting High frequency induction lamps have a number of advantages over other types of lighting: ● Longer Life Span.Electrodes in incandescent and conventional fluorescent lamps decay, producing less light over time, and are generally the limiting factor in the lives of the light.The average life span of a traditional lamp is no more than one year.By avoiding the use of electrodes, induction lamps can have life spans of up to 60,000 hours. As a result, we are able to offer five year warranties on our products.The extended life reduces the frequency and cost of replacement. It also makes our lamps particularly suitable for locations or structures where servicing and light replacement are difficult. ● High Luminous Efficiency.Electrodes in incandescent or conventional fluorescent lighting give rise to power loss and place limits on the gas pressure and its composition.These restrictions do not apply to electrodeless induction lighting, so that gas pressure can be optimized, and the power rating and light output of the lamps can be significantly increased. ● Quick Start.Induction lights can be started or restarted without pre-heating.Only a low current is necessary to initiate operation.This enables the size of the distribution box to be reduced, lowering the installation cost.Their quick start-up makes induction lamps particularly well suited for emergency lighting. ● Automatic Brightness Adjustment.Induction lamps can be designed to incorporate programmable smart cards, which can vary the level of brightness based on such factors as the time of day or the level of natural light.The lamps can function at any point down to 30% of their capacity, providing significant flexibility. ● Ballast Efficiency.High frequency ballasts operate at around 98% efficiency while 10-15% of the energy is wasted in traditional lighting designs.As a result¸ our ballasts significantly lower the pressure and pollution level of the energy grid. 3 ● Energy Efficiency.Induction lighting can save as much as 75% of the energy that would be used in conventional fluorescent lamps.An 85 watt induction lamp can produce the same amount of light as a 450 watt conventional fluorescent light. ● Environmentally Friendly.Induction lights use amalgams (mercury alloys) instead of liquid mercury.This difference reduces the amount of pollution that occurs from the disposal of the lamps. ● High Lighting Quality.Because they operate at a high frequency, induction lights do not produce glare and do not flicker.This makes them ideal for use in the workplace, avoiding those lighting effects that can cause migraines. ● Few Constraints on Installation Locations.Induction lamps can be installed in a large variety of settings, making them particularly useful in public or industrial situations. Our Applications of Induction Lighting Changzhou Huayue has installed induction lamps in the following public and industrial projects: ● High Bay Lighting.Factories with high ceilings often require that the surface brightness of the lighting source be lowered to an indoor natural lighting level.Induction lamps provide a bright, but more pleasant, lighting source than traditional forms of lighting in these plants.Where they have been installed, the accident rate has gone down and less energy is consumed.For these reasons, Chinese factories are increasingly using induction lamps. ● Roadway Lighting.Induction lamps are well suited for the lighting of roadways, particularly in locations where maintenance is difficult.The Nanpu Bridge lighting project used induction lamps, which resulted in a 34% reduction in cost from the original lamps. ● Lighting in Tunnels.Because of their lack of glare, quick start, ability to automatically adjustbrightness, and lower maintenance cost, induction lamps are used in over 100 tunnels in the PRC, such as the Shanghai Waitan Tunnel and all the tunnels on the Wuhan-Guangzhou high-speed railway. ● Lighting for Public Facilities. The ability to adjust the brightness level through programmable smart cards makes induction lamps highly attractive for use in outdoor public locations. ● Emergency Lighting.By being able to start quickly with a relatively low current, induction lamps are well suited for use as emergency lights. 4 ● Office or Residential Lighting.Induction lights work well in office or residential settings because of the absence of glare and flicker. During fiscal year 2013 we will be introducing a full line of induction lighting products for use in residential housing.This line will significantly expand our potential market.Combined with the ongoing expansion of our marketing network, we expect this new line to result in a market expansion in our sales. Induction Lighting:Competition The global market for lighting products is dominated by very large multi-national corporations headquartered outside of the PRC, such as Philips, Osram (a subsidiary of Seimens) and General Electric. We believe that, to date, these companies have not made induction lighting a priority.Our technological advances are protected by 33 patents issued in the PRC and currently in use.Also, these multi-nationals may face higher costs than those incurred by Changzhou Huayue in the PRC, giving us a pricing advantage.However, these companies have many times the resources of Changzhou Huayue so that this situation could change rapidly.Should one or more of these multi-nationals decide to enter our market and devote resources to it, we would be at a substantial disadvantage. We also have numerous domestic competitors in the market for induction lighting.Most of these companies have targeted the low power segment, as opposed to the high frequency products which are Changzhou Huayue’s focus.We believe that many of those competitors developing high power lighting have encountered serious problems including low research productivity, simple product design, unstable quality control and limited product applicability. Huayue believes it has significant competitive advantages over these local enterprises.Along with our technology protected by international patents, our products benefit from representing high quality at a low cost.The incorporation of smart cards into our lamps provides constant power control and the ability to automatically adjust brightness.We have the facilities to mass produce 300 watt induction lamps with long lives that do not require frequent maintenance, as backed up by our warranties. We also have substantial equity in our brand name.Our electrolytic capacitors achieved widespread domestic popularity and became internationally known through their export to ten countries.Since our entry into the high frequency induction lighting market, we have won a number of awards and have been appointed to serve important industry functions by the PRC government. Huayue further believes that it derives a meaningful distribution and transportation advantages from its location in a central area for lighting companies in the town of Zouqu in Changzhou City.It is in the “Yangtze River Golden Triangle” within drivable distance from two of the PRC’s largest cities, Shanghai and Nanjing.In addition, the Shanghai-Nanjing railway, the Shanghai-Nanjing highway and the Beijing-Hangzhou Grand Canal run through the city of Changzhou. 5 Induction Lighting:Marketing and Distribution Huayue believes that the market demand for all types of industrial lighting in China is 400 billion Chinese Renminbi (“RMB”), or $62.7 billion, per year, with the lighting of public facilities and high bays accounting for 300 billion RMB of this amount and the remaining 100 billion RMB relating to the lighting of private property.Huayue has targeted the former segment of this market.The market for induction lighting in the PRC has been estimated to be as large as 100 billion RMB, and the PRC National Lighting Association projects that the demand for induction lights will reach 10 million units by the end of 2012.We estimate that our international market will be double or triple the size of the domestic one. We recently changed our domestic distribution strategy.Prior to fiscal 2012 our target market for lighting products had been end users, to whom our in-house sales staff marketed directly.During fiscal 2012 we added an emphasis on developing customer relationships with distributors of lighting products and construction materials.By the end of fiscal 2012 we had 46 such distributors on our customer list; our goal is to increase this number to 60 by the end of calendar 2012.Our sales transactions with distributors are not significantly different than our sales transactions with end users:none of our distributors has been given an exclusive territory, their purchases are based on the same price list as we give to end users, and our revenue recognition policies are the same for each type of sale.However, the relationship with distributors provides us a cost-effective way of expanding the scope of our marketing.Huayue believes that this strategic decision contributed to the significantly increased sales during fiscal 2012. Historically, Changzhou Huayue had exported its electrolytic capacitors and related products to the United States, Europe and other countries in Asia, creating global brand awareness.For our induction lighting products, we have been securing the government approvals necessary to engage in export, and are currently in the process of negotiating terms with prospective international sales agents.Our plan is to price our products sold internationally at a 20% premium to our domestic sales, in order to provide a margin for adverse currency movements. Induction Lighting:Involvement of the PRC Government Changzhou Huayue has enjoyed the support of the PRC government.Leaders within the government as well as specialists from such entities as the Policy Research Center of the Communist Party of China and the Economic Research Office of the State Council visited our site and reviewed our technology in early 2010.That same year, a group of experts recommended that the induction lighting industry and its technology be further developed as a matter of public policy.As a result, the PRC government designated induction lamps as high-efficiency products that would be eligible for preferential policies and subsidies.Among the benefits that we have received from the government’s favorable attitude toward induction lighting are the following: · We received grants from the government in the year ended May 31, 2011, totaling 1,686,000 RMB (or $251,282), and 736,000 RMB (or $115,743) in the year ended May 31, 2012. · Having qualified for the Chinese government’s incentive program to promote innovation in technology, Changzhou Huayue currently enjoys a 15% income tax rate (reduced from the standard 25% corporate income tax rate) until 2014, at which time we will be eligible to apply for an extension. · The national government’s policy favoring the use of induction lighting has expanded the market for our products. In order to promote energy saving through the replacement of traditional lighting, induction lamps were put on the government procurement list.In cooperation with several of our customers who serve as contractors on projects funded by various governmental ministries and commissions, we have installed induction lamps on the Shengli Oilfield and the Shanghai Middle Ring Highway, and are working on the installation of induction lamps as a part of such projects as Beijing International Airport, Petro China, SinoPec and Saicgroup.Huayue believes that these projects will improve awareness of our brands and expand our market share. 6 Electrolytic Capacitors Changzhou Huayue’s historic business has been the development, manufacture and sale of electrolytic capacitors.This business contributed approximately 80% of our revenues in the year ended May 31, 2010, 44% of our revenue in the year ended May 31, 2011, and 38% of our revenue in the year ended May 3,1 2012.We manufacture the electrolytic capacitors in the same facility in Changzhou as the induction lamps, but in a different workshop.We distribute our capacitors through both domestic retailers in the PRC and international trading companies.Strong sales and performance of this product line in the past have created good will for Changzhou Huayue and established a global brand. Competition in the market for electrolytic capacitors has been particularly intense in recent years.A number of firms have entered the industry, many of which are larger and have technology superior to that of Changzhou Huayue.We have responded by targeting the lower end of the market where we remain competitive on the basis of price, name recognition, and the dependence of clients who have purchased our product line of capacitors in the past.However, given these difficult competitive conditions and the increasing cost of labor, we have determined, as a strategic matter, not to make significant additional investments in this area.Moreover, the technology is fairly developed and only 5% of our product development expenditures over the past three years have related to this business. Raw Materials and Our Suppliers In connection with our induction lighting business, we purchase glass shells, high temperature cables, power supplies, mercury amalgam, and aluminum blocks.The key supplies purchased for our electrolytic capacitors are positive and negative foil. During the year ended May 31, 2012, Changzhou Huayue purchased 68% of its materials from Shanghai Mahe Electronics Company, Ltd. (“Shanghai Mahe”).Shanghai Mahe does not have any other business relationships with either Changzhou Huayue or any of its affiliates.We also acquired 10% of our materials during the year ended May 31, 2012 from Wujiang Xinfeng Electronics Company, Ltd. (“Wujiang Xinfeng”). Although the reliance on purchases from Shanghai Mahe and Wujiang Xinfeng is heavy, there are feasible alternative sources of these materials in China. Our Customers Throughout our history, the bulk of our sales have been made to a few major customers, which in turn have distributed our products to end users.With the growth in our induction lighting business during the past two fiscal years, the degree of concentration in our customer list has declined.During the year ended May 31, 2012, the top five non-affiliated customers accounted for 22% of our revenue, with no single non-affiliated customer representing more than 10% of revenue.In the year ended May 31, 2011 the top five customers accounted for 16% of our revenue.By comparison, during the year ended May 31, 2010, when capacitors dominated our sales, our top five customers accounted for 41% of our sales. 7 Sales to a single affiliated company, Changzhou Teweile Energy-saving Lighting Tech Co., Ltd. (“Changzhou Teweile”), produced 48% of our revenue during fiscal 2012.Changzhou Teweile is owned by Li Xinmei, a member of our board of directors and spouse of our CEO.We utilized this conduit for sales during fiscal 2012 because, prior to the date when Huayue became a public company, Changzhou Teweile had developed an important customer base.In the first quarter of fiscal 2012, before we became a public company, we sold approximately $1.4 million in goods to Changzhou Teweile at cost.Since that time, all sales to Changzhou Teweile have been at market prices. Intellectual Property We have proprietary rights with respect to our technology.From 2008 to 2010, we obtained 60 patents from the PRC government, of which 33 are currently in use.We currently have an additional 13 patent applications pending.All of these patents relate to the induction lighting business.We believe that the breadth of description of our patents gives us significant protection. Changzhou Huayue also holds registered trademarks for both the induction lamp and electrolytic capacitor businesses. Insurance Changzhou Huayue maintains the insurance required by the PRC Labor and Social Security Law.In addition, we insured certain property against accidents in our commercial insurance policy.The total annual premium on this policy is 658,600 RMB or $105,000. Environmental Considerations Induction lamps, such as those manufactured by Changzhou Huayue, are considered to be highly environmentally friendly.It is controversial among scientists whether the liquid mercury amalgam used in energy saving lamps, the third generation lighting source, creates serious pollution problems upon disposal. Regardless of the outcome of that controversy, it is clear that induction lamps are preferable on environmental grounds.Because of their longer life spans, induction lamps need to be discarded much less frequently.Moreover, the solid mercury amalgam used in induction lamps can be disposed of with reasonable efforts and does not produce either water or ground pollution. We spent about 800,000 RMB, or $127,000, in the year ended May 31, 2012 on compliance with environmental laws and regulations.Because we have designed our production with environmental concerns in mind, we do not expect this amount to increase in the coming years. 8 Employees We currently have a total of 106 employees.Of the overall total, 25 employees are in management.13 employees located in the Research Development Center in Shanghai, as well as a few site engineers, do product development and are included in the management total.Many of these individuals were recruited from outside the PRC.7 employees are involved in marketing. ITEM 1A RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. The market for induction lights is highly competitive, which could adversely affect our sales and financial condition. Several major multi-national enterprises dominate the global market for lighting.These competitors are significantly larger than we are and have substantially greater financial resources that allow them to be in a better position to withstand changes in the industry.Many also have been in the business for a longer period of time and have greater accumulated experience and higher global name recognition.While these multi-nationals have not yet entered the high frequency induction lighting segment in China in a significant way, this situation could change at any time which could significantly damage our business.In addition, our existing competitors may introduce new products based on alternative technologies that may cause us to lose customers which would result in a decline in our sales volume and earnings.It is also likely that new competitors will enter the lighting market in China.These entities may broaden or enhance their offerings to provide a product similar to ours or to compete more effectively with our products.While we currently have advantages over our competitors in these areas, there can be no assurance we will be able to maintain this favored position over time.Funding acquisitions, hiring new employees, broadening sales efforts and incurring the other costs of marketing expansion will increase expenses and thus adversely affect our margins.As we expand our capacity, we expect that the volume and price of the supplies we purchase will increase.Our materials cost is highly correlated with the prices of non-ferrous metals, phosphors, and rare earth elements.Costs incurred in research and development may also increase.Competition could cause us to lose market share, or increase expenditures or reduce pricing, each of which would have an adverse effect on the results of our operations, cash flows and financial condition. We have been actively engaged in the induction lighting business, the anticipated source of the enterprise’s growth, only since 2009.Unless we effectively manage our growth, we may not be profitable. 9 Although Changzhou Huayue was founded in 1999, until 2009 we were engaged solely in the electrolytic capacitor business, a business that is substantially unrelated to our induction lighting operations. While we have met with initial success in the development, production and sales of high frequency induction lamps, there can be no assurance that this will lead to positive financial results in the future.Management also anticipates a major expansion of the operations carried on by Changzhou Huayue.To achieve the objectives in our business plan, we must hire and train additional personnel and will require new equipment, facilities, information technology and other infrastructure resources.We do not know if we will be able to expand our business rapidly enough or adequately manage this growth.If we do not accurately predict demand for our products, we may have too much or too little production capacity.If growth is not effectively managed, it may have a substantial negative impact on our operations and profitability.Also, improvement may be needed in operational, financial and management controls and our reporting systems and procedures.The complexity of, and intense competition in, this business will cause us to face many challenges, some of which are not foreseeable.If an ongoing source of financing is not available, the ability to continue ongoing operations could be compromised. Changes in technology could make our products obsolete or uneconomic. Our proprietary technology for high frequency induction lamps is a key competitive advantage for us.Certain aspects of our lamps are protected by patents in the PRC.However, new developments in the field of lighting are occurring at a rapid pace, and there can be no assurance that such development will not give rise to a different type of lamp that is superior to those offered by Changzhou Huayue.To the extent that our competitors can take advantage of new technologies, competition in the market for lighting will increase and our revenues could decline. Defense of our intellectual property rights could be expensive, time consuming and distracting. Our ability to compete effectively depends on our ability to distinguish our lamps from those of our competitors.In order to protect this advantage and related technologies, we have relied on our patents and trademarks.However, competitors are not prevented from developing products similar to ours or challenging our rights to the technology.There has been an increasing trend for market participants to use conflicts over, and challenges to, intellectual property rights as a means to compete.Patent and trademark challenges and enforcement of contractual provisions would increase our costs and divert the energies of management. We currently benefit from the support of the PRC government and would be adversely affected were the government to change its view. The PRC government provides Changzhou Huayue with the benefits of preferential policies and direct subsidies.Among the benefits that have had a direct impact on our financial results are grants for technology development and favorable tax rates.Of perhaps even more importance to our overall financial results is the fact that induction lamps are on the government procurement list and the national government has expressed a policy favoring the use of induction lamps in government funded construction projects.Projects initiated by government ministries and commissions have increased the demand for our products.If the government were to change its position on the induction lighting industry in general, or Changzhou Huayue specifically, it would have a material adverse effect on the company. 10 Our electrolytic capacitor business operates at a disadvantage to certain competitors, and we have not make substantial new investments in this activity, making it highly unlikely that it will generate any meaningful growth in the future. The market for electrolytic capacitors in the PRC is highly competitive, and the product is mature.We regard it as a sunset business.40 of our total 106 employees work in this area, and workforce turnover and increased labor costs are significant problems.Certain of our competitors have advantages in technology and economies of scale.We have targeted the lower end of the market, where we can continue to compete, but have not, and will not, devote significant additional resources to this business, either for research and development or new facilities.We hope to maintain the absolute levels of revenue and profit of the electrolytic capacitor business, but do not view it as a source of future growth. We may have difficulty establishing adequate management and financial controls in the PRC. The PRC has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.This is a significant change for Huayue’s management.We currently do not have employees who have the experience necessary to implement the kind of management and financial controls that are expected of a U. S. public company and may have difficulty hiring and retaining such employees in the PRC.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. General economic conditions in the PRC, including difficult credit and construction markets, affect demand for our products. The success of our future sales efforts will to an extent depend on the positive momentum of the Chinese economy and the strength of Chinese public entities and enterprises.Recent actions by the governmental authorities indicate a desire to slow the acceleration of the economy.Also, many observers are predicting a significant drop in commercial real estate prices, which would have a material negative impact on the overall economy.A significant economic slowdown or, more importantly, a recession could substantially hinder our efforts to implement our business plan. The investments that we plan may result in dilution of the equity of our present shareholders or significantly increased borrowing costs. Our business plan contemplates that we will raise $30 million in capital during the next two years in order to build a new production and sales distribution center and implement our growth strategy.We intend to raise all or a large portion of the necessary funds by selling equity in our company.At present we have no commitment from any source for those funds.We cannot determine, therefore, the terms on which we will be able to raise the necessary amounts.It is possible that we will be required to dilute the value of our current shareholders’ equity in order to obtain the funds.If we are forced to borrow these amounts, our cost of capital will significantly increase.If we are unable to raise the necessary funds, our growth will be limited, as will our ability to compete effectively. 11 Reliance on two suppliers for the large majority of our raw materials could adversely affect our operating results. During the year ended May 31, 2012, Changzhou Huayue acquired 68% of its raw materials from Shanghai Mahe.We also purchased 10% of our supplies from Wujiang Xinfeng.Although there are feasible alternative sources for these supplies, the loss of either Shanghai Mahe or Wujiang Xinfeng as a supplier could be expected to have a material adverse effect on Huayue.A shift to a new provider could result in increased costs, which would reduce margins.This could have a long-term negative effect on our ability to expand the business, in addition to the near-term loss of income.Until additional sources of supplies were developed and favorable price terms negotiated for higher volumes, our reliance on one supplier would put the welfare of our business at risk. Currency fluctuations may adversely affect our operating results. Changzhou Huayue generates revenues and incurs expenses and liabilities in RMB.However, Huayue will report its consolidated financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the PRC government may take action to stimulate the Chinese economy that will have the effect of reducing the value of the RMB.In addition, international currency markets may cause significant adjustments to occur in the value of the RMB.Any such events that result in a devaluation of the RMB versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The PRC has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital.Although PRC governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals necessary for our operations, and the PRC regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 12 We have limited business insurance coverage. The insurance industry in the PRC is still at an early stage of development. Insurance companies in China offer limited business insurance products.Chinese insurance companies do not, to our knowledge, offer business liability insurance.Other than coverage for certain accidents, we do not have general business liability insurance coverage for our operations.Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time.Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Because our funds are held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the PRC do not provide insurance for funds held on deposit.As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. Failure to comply with the U S. Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. As our ultimate holding company is a U.S. corporation, we are subject to the U.S. Foreign Corrupt Practices Act, which generally prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some that may compete with us, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices may occur from time-to-time in the PRC. We can make no assurance, however, that our employees or other agents will not engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. The Company is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the Company’s shareholders will have no effective means of exercising control over its operations. ITEM 1BUNRESOLVED STAFF COMMENTS Not Applicable. 13 ITEM 2.DESCRIPTION OF PROPERTY Changzhou Huayue produces both its induction lamps and electrolytic capacitors at a facility in Changzhou City.This factory has a production base of 15,000 square meters that can generate up to 150 million RMB, or $23.8 million, in revenue per year.This facility is leased, under an agreement with a 60 month term that began in January, 2011 at a monthly rent of 20,000 RMB, or $3,134.We also rent our Research Development Center in Shanghai. We expect that our current facilities will be adequate for our operations for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is currently listed for quotation on the OTCQB Market system under the symbol “HUAY.”Since July 30, 2010, our common stock has been quoted on either the OTCQB Market or the OTC Bulletin Board.The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTCQB Market or the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low August 31, 2010 $ $ November 30, 2010 $ $ February 28, 2011 $ $ May 31, 2011 $ $ August 31, 2011 $ $ November 30, 2011 $ $ February 28, 2012 $ $ May 31, 2012 $ $ 14 (b) Shareholders On August 20, 2012 there were approximately 121 holders of record of our common stock. (c) Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. (d) Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of May 31, 2012. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e) Sale of Unregistered Securities Huayue Electronics did not effect any unregistered sales of equity securities during the quarter ended May 31, 2012. (f) Repurchase of Equity Securities Huayue Electronics, Inc. did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the quarter ended May 31, 2012. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Results of Operations Our financial results for the fiscal year ended May 31, 2012 were indicative of a company in transition.After ten years as a manufacturer and marketer of electrolytic capacitors, we have focused during the past three years on developing a position in the market for induction lighting.That transition proceeds gradually:in fiscal 2011 sales of capacitors yielded 44% of our revenue; in fiscal 2012 capacitors yielded only 38% of our revenue.In fiscal 2012 capacitor sales remained relatively stable, while lighting sales fueled a 30% increase in overall sales revenue from $6,581,665 in the year ended May 31, 2011 to $8,545,183 in the year ended May 31, 2012. More indicative of our current level of operations than the full year results for fiscal year 2012 are our results for the second half of that year.Sales were modest in the first half of fiscal 2012, reaching only a 6% increase over sales in the first half of fiscal 2011.This occurred primarily because early in fiscal 2012 we changed our domestic distribution strategy, expanding our market from a focus on end users to include large distributors of lighting products and construction supplies. In the first half of the fiscal year, our expanded marketing strategy was still in its start-up phase.However, our sales increased by 48% in the third quarter of the year, compared to the third quarter of fiscal 2011, and increased by 56% in the fourth quarter of the year.These marked improvements in sales in the second half of fiscal 2012 indicate that the new distributors are gaining traction in their marketing efforts. The margins on our induction lighting sales remain lower than we anticipate for the long term, due to the cost of introducing new induction lighting products.Because we are trying to rapidly grasp a solid position in the induction lighting market, we have been introducing products while they are still in the final development stages.We sell the new products on a small scale basis, while our technicians continue to improve the failure rate and develop efficiencies in the use of materials.This process allows us to market aggressively, but results in a high cost of goods sold.As a result, in fiscal 2012 only 13% of our gross profit was contributed by lighting sales, although that represented an improvement over fiscal 2011 when we incurred a gross loss on lighting sales.Overall, our gross margin for the year ended May 31, 2012 was 12%, compared to 13% in the year ended May 31, 2011.We anticipate that as our market position matures, we will be able to fully develop new products before taking them to market, which will improve our margins. One specific transaction early in fiscal 2012 had a particularly adverse effect on our gross margin. As indicated in Note 9 to our financial statements, throughout its history Changzhou Huayue has functioned as one of several entities owned and managed by Pan Shudong and his family.With the acquisition of Changzhou Huayue by a U.S. public company on September 2, 2011, the close relationship of Changzhou Huayue to these other entities was severed, and Changzhou Huayue now operates for the benefit of its own shareholders only.However, during the quarter ended August 31, 2011, as a result of a transaction arranged prior to the acquisition, $1,493,830 of the sales revenue - i.e. 17% of the year’s revenue - was attributable to a sale to a related party (Changzhou Teweile Energy Saving Lighting Technology Co., Ltd.) in which Changzhou Huayue sold goods to Changzhou Teweile at a loss of $109,193, permitting Changzhou Teweile to resell the goods to the ultimate customer at a profit. It is management’s plan that such related party transactions will not be replicated in the future, except in circumstances where the benefit to Changzhou Huayue equals or exceeds the benefit it would receive from an arms-length transaction. 16 The transition in our business focus from capacitors to induction lighting had significant effects on our operating expenses as well as our revenues.Selling expenses declined to $27,328 during the year ended May 31, 2012 from $49,204 in the prior year, a decrease that reflected our decision to reduce our emphasis on direct sales to end users and increase our efforts to market to large distributors.General and administrative expenses increased by 137% from $205,518 in fiscal 2011 to $485,403 in fiscal 2012. The primary reasons for the $279,885 increase in G&A expenses were: ● a $109,021 increase in training, conference, exhibition and consulting expenses, primarily attributable to our efforts to gain a solid position in the induction lighting market; and ● a $97,327 increase in our bad debt allowance. General and administrative expenses will continue to increase in the coming year, as we assume the obligations attendant to being a U.S. public company, including legal and accounting expenses and other expenses related to the nurturing of our new shareholder base. As a result of our low gross margin and the increase in our G&A expenses, our income from operations fell by 21% from $616,290 in fiscal 2011 to 4487,933 in fiscal 2012. Although we continue to rely on short-term bank debt for our liquidity, our current net interest expense is lower than it was a year ago due to more favorable interest rates plus our own high cash balances that bear interest (albeit at the very low rate currently offered in China’s banks).Our net interest expense for the year ended May 31, 2012 decreased to $367,551 from net interest expense of $471,864 in the prior year.As discussed below, we hope to access the international capital markets to obtain equity funding to pay off the debt and further reduce this cost and our exposure to increasing interest rates. Our net profit before tax for the year ended May 31, 2012 was $263,894, a reduction of 54% from our pre-tax profit in fiscal 2011.In each year we accrued income tax at the Chinese national corporate rate of 25%.In fiscal 2012, however, a portion of our net pre-tax income was deferred in accordance with Chinese tax regulations.As a result, we accrued only $15,454 for income tax in fiscal 2012, but accrued $143,635 for income tax in fiscal 2011.As a result, our net income of $248,440 for fiscal 2012 was only 42% lower than our net income of $430, 907 in fiscal 2011. 17 Our business operates primarily in Chinese Renminbi (“RMB”), but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars will result in translation adjustments.While our net income will be added to the retained earnings on our balance sheet, the translation adjustments will be added to a line item labeled “accumulated other comprehensive income,” since they will be more reflective of changes in the relative values of U.S. and PRC currencies than the success of our business.The amount added to “accumulated other comprehensive income” was $21,835 during the year ended May 31, 2012.During the year ended May 31, 2011, when the exchange rate was more volatile, our accumulated other comprehensive income increased by $119,341. Liquidity and Capital Resources Until recently the operations of the Company had been funded by contributions and short-term loans from our founder, Mr. Shudong Pan, his family, and entities related to them.In recent periods, however, we have developed bank lending relationships, which are now our primary source of liquidity.Today, our current liabilities are in large part made up of short term debt and notes payable to Chinese banks. Most of these debts have been guaranteed by related entities or secured by property owned by related parties.The proceeds of these loans have been utilized primarily to finance the development of our induction lighting business and the expanded sales effort for new induction lighting products. As is common in China, all of our bank borrowing is done on a short-term basis.As a result, the entire amount of $8,973,900 that we owed to lending institutions at May 31, 2012 has been classified as short-term debt, although we have every reason to believe that the institutions will replace the loans as they come due.Because our debts are all classified as short-term, at May 31, 2012 we had only $801,118 in working capital, an increase of $115,630 from the end of our 2011 fiscal year. Included in our current liabilities at May 31, 2012 was an “other payable” of $607,341.This represented an overnight loan that we secured to fund our bank deposit obligation.A significant portion of the bank loans that we have obtained require us, at the end of each month, to maintain deposits with lender equal to a percentage, typically 50%, of the amount loaned.At May 31, 2012, to meet that obligation we borrowed on an overnight basis the funds recorded as “other payable.” The largest component of our current assets was our accounts receivable.Accounts receivable of $3,689,990 at May 31, 2012, are large relative to recent revenue.In our efforts to achieve a substantial beachhead in the induction lighting market, after we are assured that the customer has the capability and intent to make payment, we offer our customers relatively generous payment terms.Our standard payment terms are 90 days after delivery.However, for particularly attractive customers, with strong credit histories, we employ a variety of payment practices: · While the Company’s standard payment policy is 90 days, in many cases the Company has offered customers payment terms beyond 90 days. · The Company promotes its energy efficient lighting products as a self-amortizing expense - i.e. the cost savings from replacing conventional lights with Huayue induction or LED lights will repay the cost of the lights.From time to time, the Company has backed up this promotion with its agreement that the customer can delay a portion of its payment obligation until the cost savings are realized. · The Company recognizes that Chinese government bureaucracies often pay for construction only when an entire project is complete and has been inspected.The Company, therefore, has special payment terms that it often provides to government contractors, in which payment is due 90 days after the actual installation of the lighting products on the jobsite. Our generous payment terms reduce our liquidity to some extent.The practice is harmful to our cash flow, particularly in light of the requirement that we prepay many of our vendors for raw materials and components, as discussed below.But our generous payment terms do helps us develop long-term, repeat customers.As our induction lighting business matures, however, we will move toward more conventional payment terms. The next largest component of our current assets was our prepaid expenses.In China, to secure a guaranteed supply of raw materials and components, it is common practice to make prepayments to your principal suppliers, often to the extent of several months’ requirements.In addition, rather than providing Changzhou Huayue with a line of credit, the Company’s banks pay Changzhou Huayue’s vendors directly, which makes prepayment for raw materials and components a method of assuring that credit is available when needed.These two reasons explain the $2,389,547 prepaid account on our May 31, 2012 balance sheet.It is noteworthy, however, that in the fourth quarter of fiscal 2012 our prepaid account was reduced by $1,780,036, as we drew on our credits with suppliers to meet the demands of sales growth in that quarter. 18 The amount due from related parties increased during fiscal year 2012 due to our increased sales and manufacturing activity.In order to optimize our cash resources, Changzhou Huayue buys some of its raw materials from related parties, and sells a large portion of its finished goods to related parties.As a result, at May 31, 2012 we owed $194,312 to entities controlled by our CEO and his family, and those or other such entities owed $1,390,074 to us.Our plan is that as our business expands and our cash flows become more stable, we will reduce or eliminate the incidence of related party sales. Cash used in operations during the year ended May 31, 2012 was $296,248, despite our net income of $248,440 for the year.The primary reason for the disparity was the increase of $1,491,321 in our accounts receivable.This was partially offset, however, by a reduction of $1,170,956 in our prepaid account.In other words, we financed an extension of credit to our new customers by drawing upon the credit we had accumulated with our raw material suppliers.We also offset the $412,501 increase in amounts due from related parties with a $444,639 increase in our accounts payable, thus funding our sales expansion by delaying payments to our creditors, which is a short-term only remedy for the cash requirements of our expanding operations. In addition, $199,311 in customer deposits increased our cash balances, leaving us with $1,085,784 in cash on May 31, 2012.This balance should provide us sufficient liquidity to fund our operations for the coming year. Our business plan is based on obtaining long term financing of $10 million during the next year.$6 million of this amount would be used to build a new production and distribution center for induction lighting, and $4 million would be used to provide additional liquidity.A further capital raise of $20 million is projected for the following year.We hope to raise the new funds through the sale of equity in the Company, although this may prove not to be feasible.If we are forced to finance our capital needs through the issuance of debt or long term borrowing, the interest rates we pay and our interest cost of financing would increase.However, we believe that the incremental sales supported by the increased production capacity financed by the borrowing will more than offset these added expenses. We believe growth of our production capacity is critical. If we are unable to raise additional funds through any means, we will be forced to postpone our expansion plans and the growth and profitability of the Company would be reduced. Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for the year ended May 31, 2012, there were three estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.These were: 19 ● The determination, recorded in Note 3 to our Financial Statements, to increase our allowance for bad debt by $97,327.This determination was based on an account-by-account review of our receivables at year-end to assess whether changes in the premises on which we had extended credit to each customer had reduced our assurance of payment. ● The determination, noted in Note 6 of our Financial Statements, that allowance for impairment of inventory value was warranted at May 31, 2012.The determination was based on our review of the turnover in inventory and the likelihood of realization of the value of the inventory. ● The determination, reflected in the calculation in Note 14 to the Financial Statements, to record a deferred tax asset as of May 31, 2012 for the difference between the tax rate applied in China to bad debt expense and the tax rate applied to net income.The determination was based on our expectation that Changzhou Huayue will realize sufficient net income in future periods to enable it to utilize the tax benefit. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7AQUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. 20 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to the Consolidated Financial Statements Page F-1 Report of Independent Registered Public Accounting Firm. F-2 Consolidated Balance Sheets as of May 31, 2012 and 2011. F-3 Consolidated Income Statements for the Fiscal Years Ended May 31, 2012 and 2011. F-4 Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended May 31, 2012 and 2011. F-5 Consolidated Statements of Cash Flows for the Fiscal Years Ended May 31, 2012 and 2011. F-6 to F-17 Notes to Consolidated Financial Statements. 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Huayue Electronics, Inc. We have audited the consolidated balance sheet of Huayue Electronics, Inc. (the “Company”) as of May 31, 2012 and 2011, and the related statements of operations, stockholders’ equity and cash flows for the periods then ended. The management of Huayue Electronics, Inc. is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Huayue Electronics, Inc. as of May 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ GZTY CPA GROUP, LLC August 22, 2012 Metuchen, NJ F-1 HUAYUE ELECTRONICS, INC. CONSOLIDATED BALANCE SHEETS May 31, 2012 May 31, 2011 Assets Current assets: Cash and cash equivalent $ $ Accounts receivables, net Prepaid account Due from related parties Other receivables Inventory Deferred tax assets, current 0 Total current assets Plant, property and equipment, net Marketable securities - available for sale - Total assets Liabilities and Stockholders’ Equity Liabilities: Current liabilities: Accounts payable Tax payable Short-term debt Notes payable Customer deposit Due to related parties Other payables Total current liabilities Total liabilities Stockholders’ equity Common stock, par value $0.001 per share;60,000,000 shares authorized; and30,067,741 shares and 29,401,500 shares issued and outstanding at May 31, 2012, and May 31, 2011, respectively Additional Paid In Capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements F-2 HUAYUE ELECTRONICS, INC. CONSOLIDATED INCOME STATEMENTS UNIT: USD$ FOR THE YEAR ENDED MAY 31, Sales Revenue $ $ Cost of Goods Sold Gross Profit Selling Expenses G&A Expenses Total expenses Income from operation Interest Income (Expense) ) ) Other income (Expense) Profit before tax Income tax Net income Other comprehensive income Foreign currency translation adjustment Comprehensive income $ $ Income (Loss) Per Share, Basic and Diluted $ $ Weighted Average Number of Common Shares, Basic and Diluted See Notes to Consolidated Financial Statements F-3 HUAYUE ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY UNIT: USD$ Common Stock Shares Amount Additional Paid In Capital Statutory Reserve Accumulated OCI Retained Earnings Total Balance - May 31, 2010 $ $ $
